338 F.2d 988
LIBERTY UNIVERSAL INSURANCE COMPANY, Appellant,v.NATIONAL SURETY CORPORATION, Appellee.
No. 21621.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1964.

Sam Day, Brown, Day & Crowley, Fort Worth, Tex., for appellant.
Thomas B. Weatherly, Judson R. Wood, Vinson, Elkins, Weems & Searls, Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
This is a contest between Liberty Universal Life Insurance Company and National Surety Corporation concerning the liability of each respective company under policies of insurance issued by each providing indemnity against loss as a result of bodily injury.  A loss was sustained as a result of an accident in which one person was killed and two injured.


2
The District Court concluded that the liability of the two companies should be prorated in accordance with a provision common to both policies with respect to 'other insurance,' and directed that Liberty bear three-eighths of the loss and National five-eighths.  We detect no error in the findings of fact and conclusions of law of the trial court.  The judgment is affirmed.